J-S26004-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BERNADETTE AND TRAVIS SNYDER                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellants

                   v.

MOUNT NITTANY MEDICAL CENTER, DR.
SARA BARWISE, MD, DR. MICHAEL
FEFFER, MD, DR. UPENDRA THAKER, MD

                                                   No. 1545 MDA 2016


              Appeal from the Order Entered August 18, 2016
              In the Court of Common Pleas of Centre County
                      Civil Division at No(s): 2015-884


BEFORE: BOWES, DUBOW, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                              FILED MAY 26, 2017

     Bernadette and Travis Snyder appeal pro se from the August 18, 2010

order entering summary judgment against them in this medical malpractice

action. Summary judgment was granted because they failed to produce the

report of an expert witness to establish that the defendants herein were

negligent. We affirm.

     On February 26, 2015, the Snyders, acting pro se, instituted this

medical malpractice action against Appellees Mount Nittany Medical Center,

Dr. Sara Barwise, Dr. Michael Feffer, and Dr. Upendra Thaker.          They

premised their right to recover upon the following allegations. On March 1,




* Former Justice specially assigned to the Superior Court.
J-S26004-17



2013, Ms. Snyder, who had placenta previa,1 underwent a scheduled

caesarian section at the Mount Nittany Medical Center. The baby was safely

delivered, but Ms. Snyder thereafter suffered cardiac arrest due to an

amniotic    fluid    embolism.        She      was   revived   through     the    use   of

cardiopulmonary resuscitation and intubation.

       The complaint continued as follows. After Ms. Snyder stabilized from

the embolism, she began to suffer from a condition known as disseminated

intravascular coagulation, which occurs when blood clots form inside blood

vessels. During disseminated intravascular coagulation, the clots can use up

the blood’s clotting factors, which can lead to bleeding in other areas. Dr.

Feffer placed a right internal jugular central line inside of Ms. Snyder’s

jugular vein to administer medication.                Mount Nittany Medical Center

personnel were unsuccessful in their attempts to stop Ms. Synder’s bleeding,

and    transferred     her    to   Geisinger      Clinic   (“Geisinger”)   in    Danville,

Pennsylvania.

       The complaint indicated that personnel at Geisinger observed that Ms.

Snyder’s neck, face, and body, were swollen and concluded that the right

internal jugular central line was not placed in the correct position. An x-ray

confirmed the diagnosis, the line was removed and Ms. Snyder’s condition

____________________________________________


1
 Placenta previa is a condition where the placenta lies low in the uterus and
partially or completely covers the cervix.



                                            -2-
J-S26004-17



was stabilized.    The Snyders averred that Ms. Snyder’s intubation was

prolonged due to the incorrectly placed internal jugular central line and that

she continued to suffer side effects from these medical events.

      In January 2016, the trial court issued a pre-trial conference order that

required the parties to produce the reports of any expert witnesses whom

they intended to call at trial by May 15, 2016.      Appellees presented two

expert witness reports, both of which indicated that Appellees did not

deviate from the applicable standard of care in their treatment of Ms.

Snyder. The Synders did not produce any report. At the May 15, 2016 pre-

trial conference, the Snyders indicated that none would be forthcoming.

Appellees thereafter moved for summary judgment. Appellees’ motion was

granted, and the action was dismissed.     This timely appeal followed.    The

Snyders raise this position on appeal:

         Whether the Lower Court erred when it granted summary
      judgment in favor of Appellees Mount Nittany Medical Centre, Dr.
      Sara E. Barwise, Dr. Michael J. Feffer, and Dr. Upendra Thaker
      where a substantial amount of fact exists as to whether the
      Doctrine of Res Ipsa Loquitur applies in this case.

Appellants’ brief at 5.

      Initially, we set forth our standard of review when a trial court has

granted summary judgment. This court can “reverse a grant of summary

judgment if there has been an error of law or an abuse of discretion.”

Truax v. Roulhac, 126 A.3d 991, 996, (Pa.Super. 2015) (en banc) (citation

omitted).   Summary judgment is entered “only in those cases where the

                                     -3-
J-S26004-17



record clearly demonstrates that there is no genuine issue of material fact

and that the moving party is entitled to judgment as a matter of law.” Id.

(citation omitted). The question of “whether there are no genuine issues as

to any material fact presents a question of law, and therefore, on that

question our standard of review is de novo[.]” Id.

      When the trial court, and, concomitantly, this Court, determines

whether there is a genuine issue of material fact, we “must take all facts of

record and reasonable inferences therefrom in a light most favorable to the

non-moving party.” Id.    We resolve any “doubts as to the existence of a

genuine issue of material fact against the moving party, and, thus, may only

grant summary judgment where the right to such judgment is clear and free

from all doubt.” Id. (citation omitted).

      In this case, the Snyders, as plaintiffs, bear the burden of proving the

Appellees were negligent.    If the party with the burden of proof does not

present “sufficient evidence on an issue essential to his case and on which

he bears the burden of proof,” the moving party is entitled to summary

judgment. Id. at 997 (citation omitted).    Hence, a plaintiff must produce

evidence establishing the existence of a prima facie case that he has a cause

of action, or the trial court properly can grant summary judgment against

the plaintiff. Id.

      The Snyders accuse Appellees of medical malpractice, which “consists

of a negligent or unskillful performance by a physician of the duties which

                                     -4-
J-S26004-17



are devolved and incumbent upon him on account of his relations with his

patients, or of a want of proper care and skill in the performance of a

professional act.”    Fessenden v. Robert Packer Hosp., 97 A.3d 1225,

1229 (Pa.Super. 2014) (citation omitted). In order to set forth a prima facie

cause of action for medical malpractice, a plaintiff must establish “a duty

owed by the physician to the patient, a breach of that duty by the physician,

that the breach was the proximate cause of the harm suffered, and the

damages suffered were a direct result of harm.” Id. Of import herein is the

precept: “With all but the most self-evident medical malpractice actions,

there is also the added requirement that the plaintiff must provide a

medical expert who will testify as to the elements of duty, breach,

and causation.” Id.

      Herein, the Snyders rely upon a “narrow exception to the requirement

that medical malpractice claims be supported by expert testimony;” “this

exception applies in those instances where the malpractice is obvious and

the medical and factual issues presented are such that a lay juror could

recognize negligence just as well as any expert.” Id. at 1230. Specifically,

they invoke the doctrine of res ipsa loquitur; which is Latin for "the thing

speaks for itself.”   Res ipsa loquitur can be utilized only when all of these

elements are present:

      (a) the event is of a kind which ordinarily does not occur in the
          absence of negligence;



                                      -5-
J-S26004-17



      (b) other responsible causes, including the conduct of the
          plaintiff and third persons, are sufficiently eliminated by the
          evidence; and

      (c)   the indicated negligence is within       the   scope   of   the
            defendant's duty to the plaintiff.

Id. (quoting Restatement (Second) of Torts § 328D(1)).

      The Snyders refer us to Jones v. Harrisburg Polyclinic Hosp., 437
A.2d 1134 (Pa. 1981), where the plaintiff suffered from suprascapular nerve

palsy, i.e., intense pain in her neck, shoulder, and arm, after she underwent

a gynecological procedure.     The plaintiff averred that her arm had been

misplaced during the medical events, which involved moving her into

different positions. Our Supreme Court ruled that res ipsa loqutur applied,

opining that suprascapular nerve palsy in the affected areas would “not

ordinarily occur during [the] gynecological procedures as were employed on

[the plaintiff] in the absence of negligence.” Id. at 1139. See also Quinby

v. Plumsteadville Family Practice, Inc., 907 A.2d 1061 (Pa. 2006) (res

ipsa loquitur charge warranted when an unattended quadriplegic fell from an

examination table during a minor operation and injuries from the fall caused

his death); Fessenden, supra (leaving a sponge inside a patient during an

operation constitutes obvious negligence and an expert witness report is not

necessarily to make out a prima facie case of medical malpractice).

      In this lawsuit, the Snyders premise liability on the misplaced internal

jugular line, Appellees’ failure to recognize that fact, and Appellees’ inability



                                      -6-
J-S26004-17



to stabilize Ms. Snyder’s internal bleeding. Appellant’s brief at 7. Herein, as

the trial court aptly noted, the common layperson would not know whether a

jugular central line can be misplaced even when a doctor has not been

negligent and has exercised reasonable care. Likewise, an ordinary person

would not be familiar with the signs of a misplaced jugular central line, and,

accordingly, whether Appellees should have detected the issue.        Finally, a

layperson would have no idea whether Ms. Snyder’s prolonged intubation

caused her claimed harm.

      Simply put, the medical events in this case involve complex medical

issues and procedures that are beyond the ken of an ordinary person. See

MacNutt v. Temple Univ. Hosp., Inc., 932 A.2d 980 (Pa.Super. 2007)

(plaintiff could not use the doctrine of res ipsa loquitur to create inference

that surgeon was negligent in causing chemical burn to patient’s shoulder

during surgery to     correct a condition that rendered patient’s arms

intermittently cold and paralyzed).     The events in question could have

happened even though Appellees exercised reasonable care, and the

Snyders failed to establish the first element of the res ipsa loquitur doctrine.

Hence, expert testimony was necessary to establish that the Appellees were

negligent. The trial court did not abuse its discretion or commit an error of

law in opining that the lack of an expert opinion was fatal to the Snyder’s

case. Hence, we affirm its grant of summary judgment in favor of Appellees.




                                     -7-
J-S26004-17



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2017




                          -8-